Title: To George Washington from Robert Crooke, 3 June 1790
From: Crooke, Robert
To: Washington, George



Sir
Newport [R.I.] June 3rd 1790

I had the honor of being appointed by this State, to the office of Collector of Impost for the county of Newport, in the year 1783, and continued in said office with general approbation until the year 1787, and gave full satisfaction to the public; but was removed therefrom by a change in administration, for the sole cause of my disapproving of their opposition, to the new constitution, and their emitting paper money.
I did not think it necessary to trouble your Excellency with

any request for an office until the adoption of the constitution by this state—You will herewith have certificates of my former appointment, and my Conduct in said office.
If your Excellency can with propriety confer on me either the office of Collector of Impost or the naval office for this Port, I shall esteem it a great favor. I hope your Excellency will excuse the liberty of my thus addressing You. I am with sincerity and regard your Excellency’s Most Obt & very Hume Servt

Robt Crooke

